This opinion will be unpublished and
                       may not be cited except as provided by
                       Minn. Stat. § 480A.08, subd. 3 (2014).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                                  A15-0409

                              In Re the Marriage of:
                          Susan Kay Schneider, petitioner,
                                   Respondent,

                                        vs.

                              Michael John Schneider,
                                    Appellant,

                              Lyon County, intervenor,
                                   Respondent.

                              Filed December 7, 2015
                 Affirmed in part, reversed in part, and remanded
                                 Halbrooks, Judge

                             Lyon County District Court
                               File No. 42-FA-12-522

Gregg L. Solomon, Rene Diebold, Diebold Law Firm, LLC, Marshall, Minnesota (for
respondent Susan Kay Schneider)

Marla M. Zack, Tuttle Family Law & Mediation, P.A., Shakopee, Minnesota (for
appellant)

Richard R. Maes, Lyon County Attorney, Abby J. Wikelius, Assistant County Attorney,
Marshall, Minnesota (for respondent intervenor)

      Considered and decided by Halbrooks, Presiding Judge; Rodenberg, Judge; and

Stoneburner, Judge.



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

      In this dispute involving the modification of spousal maintenance and child

support, appellant argues that the district court erred by (a) increasing his spousal-

maintenance obligation to $6,000 per month and (b) eliminating his 12% parenting-time-

expense adjustment and increasing his child-support obligation based on the finding that

the children were spending less than 10% of their time with appellant. Because the

district court did not abuse its discretion by increasing appellant’s spousal-maintenance

obligation, we affirm in part. But because we conclude that the district court abused its

discretion by eliminating appellant’s parenting-time-expense adjustment, we reverse in

part and remand.

                                        FACTS

      On June 4, 2013, the 21-year marriage between appellant Michael John Schneider

and respondent Susan Kay Schneider was dissolved by judgment and decree pursuant to a

martial termination agreement (MTA). At the time of the dissolution, appellant was

employed as a medical doctor with a gross monthly income of approximately $26,250.

Respondent was employed part-time as a flight attendant with Delta Airlines with a gross

monthly income of approximately $2,248. Based upon the parties’ MTA, the district

court found appellant and respondent’s reasonable monthly expenses to be $9,532 and

$10,079, respectively.   And under the terms of the MTA, appellant agreed to pay

permanent spousal maintenance in the amount of $6,000 per month until May 31, 2016,

at which time his maintenance obligation is reduced to $5,400 per month.


                                           2
      The parties also agreed to share joint legal custody of their four children, with

respondent granted sole physical custody of the children, subject to appellant’s

reasonable and liberal parenting time. Appellant was ordered to pay child support in the

amount of $2,231 per month based upon a parenting-time-expense adjustment of 12%.

      In November 2013, appellant’s income was substantially reduced, prompting him

to move to modify his child-support and spousal-maintenance obligations. In an order

dated June 27, 2014, the district court found that appellant “experienced a reduction in

gross income from $26,250 per month to $8,333 per month,” and that the reduction was

not voluntary or intentional. The district court also found that the “magnitude of the

reduction” in appellant’s income makes the “existing support and maintenance obligation

unfair and unreasonable.”    Thus, the district court reduced appellant’s maintenance

obligation to $4,000 per month, and his child-support obligation to $1,470 per month.

But the district court noted that appellant’s “income reduction is temporary” and that he

“continues to look for improved employment opportunities.”

      Appellant obtained new employment in September 2014, with a gross monthly

salary of approximately $25,000. Appellant subsequently moved, among other things, to

reduce his spousal-maintenance and child-support obligations. In response, respondent

sought various forms of relief, including an increase in spousal maintenance and child

support.

      Following a hearing on December 17, 2014, the district court found that “there has

been a substantial increase in the gross income of [appellant] which makes the current

support and maintenance obligation unfair and unreasonable,” and that appellant “has not


                                           3
demonstrated a basis to reduce any financial obligations in the form of child support or

maintenance.” The district court also found that appellant “has substantially the same

income as [he] had at the time [the parties] entered into a Stipulation as to support and

maintenance,” and that respondent’s “expenses have increased slightly.” The district

court found that appellant now has the means to fulfill his support obligations established

in the parties’ MTA. Thus, the district court denied appellant’s motion to reduce his

support obligations and ordered appellant to pay spousal maintenance in the amount of

$6,000 per month “to support the lifestyle of the family” that they “enjoyed during the

time of their marriage.” The district court further noted that “the children are currently

spending less than 10% of their time with [appellant].” Accordingly, the district court

increased appellant’s child-support obligation to $2,428 per month. This appeal follows.

                                     DECISION

                                             I.

         We review a district court’s decision concerning modification of spousal

maintenance for an abuse of discretion. Hecker v. Hecker, 568 N.W.2d 705, 710 (Minn.

1997). A district court abuses its discretion if it resolves the matter in a manner “that is

against logic and the facts on record.” Dobrin v. Dobrin, 569 N.W.2d 199, 202 (Minn.

1997).

         A district court may modify spousal maintenance if a substantial change in

circumstances makes the original amount unreasonable and unfair.           See Minn. Stat.

§ 518A.39, subd. 2(a) (2014). Changed circumstances can be established by showing a

substantial increase or decrease in the gross income or need of either the obligee or the


                                             4
obligor.   Id.   The party seeking modification bears the burden of demonstrating a

substantial change in circumstances that renders the original maintenance amount

unreasonable and unfair. Beck v. Kaplan, 566 N.W.2d 723, 726 (Minn. 1997).

       Appellant argues that the district court abused its discretion by increasing his

spousal-maintenance obligation. To support his claim, appellant asserts that the district

court made inconsistent findings with respect to respondent’s need. Appellant claims that

without precise findings establishing respondent’s monthly expenditures, it is impossible

to “understand the reasoning behind [the district court’s] decision.” Appellant argues that

because the district court “cannot order spousal maintenance beyond respondent’s

reasonable monthly expenses,” the “case must be remanded for a precise finding on

respondent’s monthly expenses.”

       We acknowledge that the district court made inconsistent findings regarding

respondent’s expenses. Specifically, the district court found that “[b]ased upon the

behavior of the parties the most creditable reported expenses of the parties are those

stipulated by the parties’ in June of 2013 of $10,039 for [respondent].” But in the very

next sentence, the district court found that “[a]t this time the Court concludes [that

respondent’s] current expenses for herself and the children reasonably exceed $12,000

per month.”      And later, in the section of the district court’s memorandum of law

addressing appellant’s motion to increase maintenance, the district court found that

respondent’s “expenses have increased slightly” since the time the parties entered into the

MTA.




                                            5
      Nonetheless, despite the inconsistencies in the district court’s findings, the district

court’s modification of appellant’s spousal-maintenance obligation is clearly premised on

the parties’ needs as established at the time of the MTA. The district court made two

specific findings that respondent’s current expenses are about the same as they were at

the time of the parties’ MTA. The district court also found that appellant’s gross income

increased substantially after he changed employment and that he now has “substantially

the same income” that he had at the time the parties entered into the MTA. Thus, the

district court increased appellant’s maintenance obligation to $6,000 per month, the same

amount the parties agreed upon in the MTA. Although the district court made a finding

that respondent’s reasonable monthly expenses had increased by about $2,000 since the

time of the order dissolving the parties’ marriage, appellant’s maintenance obligation was

not increased beyond the amount the parties agreed to in the MTA. Because appellant’s

maintenance obligation does not exceed the amount agreed to in the MTA, it is evident

from the district court’s order that respondent’s expenses at the time of the MTA were

used to establish appellant’s present spousal-maintenance obligation.

      Appellant also contends that the increase in his maintenance obligation is

erroneous because it is premised on respondent’s post-dissolution debt payments and

expenses that were not actually being paid by respondent. But the record reflects that

respondent was unable to pay many of her expenses because appellant was not paying

spousal maintenance. Moreover, appellant’s argument assumes that the increase in his

monthly maintenance obligation from $4,000 to $6,000 is based on an increase in

respondent’s expenses.    But as established above, the district court found that for


                                             6
purposes of the parties’ maintenance-modification motions, respondent’s expenses were

approximately the same as her expenses at the time of the MTA.

       The district court increased appellant’s maintenance obligation based on his

increased income. In doing so, the district court recognized that the previous reduction in

spousal maintenance was intended to be “temporary” and that appellant’s substantial

increase in income “makes the current . . . maintenance order unfair and unreasonable.”

The district court also found that appellant now has “substantially the same income as

[he] had at the time” the parties entered into the MTA. Thus, the district court increased

appellant’s maintenance obligation to $6,000 per month, the same amount that the parties

agreed upon in the MTA.

       It is well settled that “[c]ourts favor stipulations in dissolution cases as a means of

simplifying and expediting litigation, and to bring resolution to what frequently has

become an acrimonious relationship between the parties.” Shirk v. Shirk, 561 N.W.2d

519, 521 (Minn. 1997). And a stipulation entered into by the parties typically deserves

deference from the district court. Claybaugh v. Claybaugh, 312 N.W.2d 447, 449 (Minn.

1981); see also Cisek v. Cisek, 409 N.W.2d 233, 237 (Minn. App. 1987) (recognizing that

a negotiated stipulation with both parties represented by attorneys carries significant

weight and indicates individual parties’ reflection on their present and future needs),

review denied (Minn. Sept. 18, 1987); see also Beck, 566 N.W.2d at 726 (noting that

when considering a motion to modify a stipulation central to the original judgment, a

district court “must appreciate that the stipulation represents the parties’ voluntary

acquiescence in an equitable settlement”). The district court’s decision follows the intent


                                              7
of the parties’ MTA. Accordingly, appellant is unable to establish that the district court

abused its discretion by increasing his spousal-maintenance obligation to $6,000 per

month.

                                            II.

       The district court has broad discretion when deciding child-support-modification

issues. Moylan v. Moylan, 384 N.W.2d 859, 864 (Minn. 1986). Its decision will be

upheld unless it committed clear error and its decision is against logic and the facts of

record. Id.

       The parenting-expense statute reflects a presumption that a parent, while

exercising parenting time, has expenses associated with the costs of raising the child.

Minn. Stat. § 518A.36, subd. 1(a) (2014). Therefore, the support obligor is entitled to a

parenting-expense adjustment of his or her support obligation based on the percentage of

parenting time allocated to the obligor. Id., subd. 2 (2014). The district court applies the

percentage of parenting time allocated, within ranges, to calculate a parenting-expense

adjustment, which is then subtracted from the obligor’s basic support obligation. Id.,

subds. 2, 3 (2014). If a child-support obligor has less than 10% parenting time, no

adjustment is applied, and if the obligor has between 10 and 45% parenting time, the

basic child-support obligation is adjusted downward by 12%. Id., subd. 2. If the obligor

has between 45.1 and 50% parenting time, parenting time is presumed to be equal. Id.

       “Every child support order shall specify the percentage of parenting time granted

to or presumed for each parent.” Minn. Stat. § 518A.36, subd. 1(a). Here, the dissolution

judgment sets forth the parenting-time schedule and granted appellant a 12% parenting-


                                             8
time-expense adjustment. This schedule has never been modified by court order. But in

December 2014, respondent moved to increase appellant’s “basic child support amount.”

In her supporting affidavit, respondent claimed that during the last 12 months, appellant’s

parenting time has been less than 10%, and, therefore, she requested “child support based

up[on] a less than 10% parenting time adjustment.”         The district court granted the

request, amending the dissolution judgment to set appellant’s parenting-time-expense

adjustment at less than 10%.

       Appellant argues that the district court erred when it eliminated appellant’s 12%

parenting-time adjustment and recalculated his child-support obligation based on him

“having less than 10% parenting time.” We agree. “The ‘percentage of parenting time’

granted to a parent for the purpose of calculating a parenting-expense adjustment under

Minn. Stat. § 518A.36, subd. 1(a) . . . means the percentage of parenting time scheduled

under an existing court order, regardless of whether the parent exercises the full amount

of court-ordered parenting time.” Hesse v. Hesse, 778 N.W.2d 98, 100 (Minn. App.

2009). As we stated in Hesse, any other explanation “would encourage litigation by

allowing a party to return to court to argue for a parenting-expense adjustment, and

consequently a recalculation of support, based solely on the party’s failure to exercise

scheduled parenting time.” Id. at 103. We further noted that “[a] party who wishes to

challenge compliance with the parenting-time provisions of a court order should instead

move for a hearing to resolve the parenting-time dispute.” Id.

       Here, respondent moved to increase appellant’s “basic child support amount”; she

did not move to modify the parenting-time schedule. Although the district court found


                                            9
that appellant’s parenting time has been less than 10%, this finding did not modify the

parenting-time schedule set forth in the dissolution judgment. Under Hesse, the district

court erred by eliminating appellant’s 12% parenting-time-expense adjustment.

Therefore, we reverse and remand for proceedings not inconsistent with this opinion.

      Affirmed in part, reversed in part, and remanded.




                                           10